FILED
          ~la)'   22. 2015
           NC'Ol..'liT Of
     "'~~ ·co UJI'L"¥ \ r M7.'<
              C::LU\IS

                                   COURT OF WORKERS' COMPENSATION CLAIMS
                                     DIVISION OF WORKERS' COMPENSATION


EMPLOYEE: Deborah Little                                         DOCKET#: 2014-06-0021

v.                                                               STATE FILE#: 70979-2014

EMPLOYER: Benjamin Underwood d/b/a                               DATE OF INJURY: 8/17/2014
Sweet T's
                                                                 JUDGE: Baker
CARRIER: Uninsured



                                  COMPENSATION HEARING ORDER AND JUDGMENT

         THIS CAUSE came before the undersigned Workers' Compensation Judge, pursuant to
Tennessee Code Annotated section 50-6-239, for a Final Compensation Hearing on April 9,
2015. Deborah Little, the employee, appeared prose. Benjamin Underwood d/b/a Sweet T's
(Sweet T's), the employer, failed to appear at the hearing. After considering the applicable law,
the testimony and all the evidence introduced at the Compensation Hearing, the Court finds that
Ms. Little suffered a compensable injury and is entitled to medical benefits.

                                                      ANALYSIS

                                                  Evidence Submitted

          In addition to the testimony of Ms. Little and the testimony of Victoria Holmes, Ms.
Little also entered the following exhibits into evidence:

                    Ex. 1 - Medical Bills (9 pages)
                    Ex. 2 -Medical Records of Sumner Regional Hospital (Sumner Regional)(35 pages)
                    Ex. 3 -Form C-30A Final Medical Report

        The Court did not consider any documents submitted to the Clerk prior to the hearing if
not entered into evidence.

                                                    History of Claim

                    At the time of the events giving rise to this claim, Sweet T's operated two restaurants in
Tennessee. Ms. Little worked as a server at Sweet T's Westmoreland location. She earned $320
per week at the time of her injury. Ms. Little testified that Benjamin Underwood operated the
restaurant and Andy Patel owned the building. 1

        On August 17, 2014, Ms. Little testified that she was in the kitchen area of the restaurant.
She walked to the back to retrieve some more chicken for the fryer. Ms. Little had no memory
of what happened next. The next thing Ms. Little remembered was that she was lying on the
floor in the dish room and "there was blood everywhere" and water on the floor.

         One of her co-employees called an ambulance. She was transported to Sumner Regional
where she stayed overnight. Ms. Little underwent a CT scan of her head and an x-ray, which
revealed no acute fractures or other abnormalities. The fall, however, caused a concave-type
wound on Ms. Little's head. Victoria Holmes, a personal friend who came to hospital to see Ms.
Little, described the injury as a "big gash" and a "dip" in Ms. Little's head. Ms. Little also had
stitches and suffered significant bruising of her face and left eye. Fortunately, she did not incur
permanent medical impairment as a result of the accident. (Exh. 3). Ms. Little was released from
Sumner Regional on August 18, 2014. The providers at Sumner Regional did not impose any
workplace restrictions.

        Ms. Little incurred $2,676.58 in charges for medical treatment associated with the
accident. (Exh. 1). Additionally, Ms. Little broke her glasses in the fall. Sweet T's told Ms.
Little that it had workers' compensation insurance. However, the insurer refused to pay the
hospital bills.

        Ms. Little never returned to work for Sweet T's and Sweet T's closed its Westmoreland
restaurant soon after her accident. She attempted to find other work and was eventually able to
find work for a short period of time at a nursing home. She was not working at the time of the
hearing.

                                           Ms. Little's Contentions

        Ms. Little alleges that she slipped in water that had pooled on the floor in the area around
the dishwashing station in the restaurant kitchen. Ms. Little requests that the Court order Sweet
T' s to pay the medical expenses associated with the accident. Ms. Little also requests that the
Court order Sweet T's to pay her for the wages she lost during the two (2) weeks she was unable
to work.




1
 Ms. Little and the Court have sent copies of orders to several persons and entities throughout the life of this claim.
A search of the Secretary of State's website showed that the Secretary of State and/or the Department of Revenue
dissolved Sweet T's corporate status on August 13, 2013. At that time, the Secretary of State listed Benjamin
Underwood as the registered agent for service of process.

                                                          2
                                       Sweet T's Contentions

                Sweet T's did not appear at the hearing, either prose or through counsel.

                            Findings of Fact and Conclusions of Law

                                          Standard Applied

       In a workers' compensation action, Employee shall bear the burden of proving each and
every element of the claim by a preponderance of the evidence. Tenn. Code Ann. § 50-6-
239(c)(6) (2014). Employee must show that the injury arose primarily out of and in the course
and scope of employment. Tenn. Code Ann. § 50-6-102(13) (2014).

                                     Dispositive Factual Findings

         The Court finds that Ms. Little slipped and fell in standing water in the kitchen at Sweet
T's. She struck her head on the floor when she fell. Ms. Little lost consciousness, suffered a cut
to her head and suffered significant bruising to her face. Ms. Little also damaged her glasses in
the fall. An ambulance transported her to Sumner Regional where she stayed overnight. Ms.
Little incurred $2,676.58 in medical expenses for treatment related to her injury. The physician
treating Ms. Little did not order that she be taken off from work or impose any workplace
restrictions. Sweet T's failed to provided workers' compensation insurance for its employees.

                                    Application of Law to Facts

        On January 13, 2015, the Court entered an interlocutory, Expedited Hearing Order
requiring Sweet T' s to pay the medical costs Ms. Little incurred as a result of her August 17,
2014 injury. She also seeks recovery for the costs to repair or replace her glasses. The Court
denied Ms. Little's request for temporary disability benefits. Ms. Little comes before the Court
today seeking a final order awarding her the costs of her medical bills.

        Under the Tennessee Workers' Compensation Law, an "injury" or "personal injury" by
accident is compensable whenever "the injury is caused by a specific incident, or set of incidents,
arising primarily out of and in the course and scope of employment." Tenn. Code Ann. § 50-6-
102(13) (2014). "An injury arises primarily out of and in the course and scope of employment
only if it has been shown by a preponderance of the evidence that the employment contributed
more than fifty percent (50%) in causing the injury, considering all causes[.]" !d. (internal
quotations omitted). Further, an injury "causes death, disablement, or the need for medical
treatment only if it has been shown to a reasonable degree of medical certainty that it contributed
more than fifty percent (50%) in causing the death, disablement or need for medical treatment,
considering all causes." !d.

         Ms. Little testified that she slipped in standing water at work causing her to fall. She also
testified that she cut her head in the fall and bled considerably. Because of the fall, Ms. Little
had to spend the night in the hospital, undergo several tests and have stitches in her head. (Exh.
2). Fortunately, the fall did not result in permanent medical impairment. (Exh. 3). The Court


                                                  3
finds that Employee has carried her burden of proving that she suffered an injury that arose
primarily out of and in the course and scope of her employment. The special hazard of the wet
dish room floor caused her to slip and fall. Furthermore, her injuries from the fall required
medical care.

        Tennessee law requires an employer to provide " ... free of charge to the employee such
medical and surgical treatment ... including eyeglasses and eyewear ... made reasonably necessary
by accident as defined in this chapter[.]" Tenn. Code Ann. § 50-6-204(a)(1)(A) (2014). Ms.
Little presented evidence showing that she incurred $2,676.58 in unpaid medical bills. The Court
orders Sweet T's to pay those bills. Additionally, Ms. Little testified that she damaged her
glasses in the fall. Sweet's T's shall also pay the costs of having the eyeglasses repaired or
replaced.

        Ms. Little has also requested reimbursement of wages she lost while off from work
following her injury. The Tennessee Workers' Compensation Law does not provide direct
reimbursement for lost wages. Instead, an injured employee is entitled to receive temporary total
disability benefits pursuant to Tennessee Code Annotated§ 50-6-207(1) whenever the employee
has suffered a compensable, work-related injury that has rendered the employee unable to work.
See Simpson v. Satterfield, 564 S.W.2d 953 (Tenn. 1978). Entitlement to temporary total
disability benefits ends whenever an employee is able to return to work or reaches maximum
medical improvement (MMI). See id.; see also Cleek v. Wal-Mart Stores, Inc., 19 S.W.3d 770,
776 (Tenn. 2000).

        Ms. Little did not provide an opinion from a physician stating that she could not resume
working following her injury. Her medical records show that the hospital released her from care
the day after her injury without imposing any restrictions on her activities. Because Ms. Little
has not submitted any medical proof showing that she was totally disabled from working due to
her injury, the Court finds that she cannot recover temporary disability benefits.

       Ms. Little did not request permanent disability benefits.

IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED:


       1. That judgment in the amount of $2,676.58 is rendered against Benjamin Underwood
          d.b.a. Sweet T's, for which execution may issue if necessary.

       2. That Benjamin Underwood d.b.a. Sweet T's shall pay the cost associated with
          repairing or replacing Ms. Little's eyeglasses. Ms. Little shall forward the repair or
          replacement cost to Mr. Underwood.

       3. Unless interlocutory appeal of is filed with the Workers' Compensation Appeals
          Board or the Tennessee Supreme Court, this order shall become final in thirty
          (30) days. Thereafter, compliance with this Order must occur no later within
          five (5) business days as required by Tennessee Code Annotated section 50-6-
          239(c)(9). The Insurer or Employer must submit confirmation of compliance

                                                4
           with this Order to the Division by email to WCCompliance.Program@tn.gov no
           later than the fifth (5th) business day after entry the Order becomes final.
           Failure to submit the necessary confirmation within the period of compliance
           may result in a penalty assessment for non-compliance.

       4. For questions regarding compliance, please contact the Workers' Compensation
          Compliance Unit via email WCCompliance.Program@tn.gov or by calling (615) 253-
          1471 or (615) 532-1309.


ISSUED AND FILED WITH THE COURT OF WORKERS' COMPENSATION CLAIMS ON
THE 26th DAY OF MAY, 2015.



                                                         ~-
                                                            Judge Joshua Davis Baker
                                                            Tennessee Court of Workers'
                                                            Compensation Claims
                                                            220 French Landing Drive
                                                            Nashville, TN 37243


Right to Appeal:

   Tennessee Law allows any party who disagrees with this Compensation Order to appeal the
decision to the Workers' Compensation Appeals Board. To file a Notice of Appeal, you must:

   1. Complete the enclosed form entitled: "Compensation Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within thirty (30) days of the date the
      Compensation Order was entered by the Workers' Compensation Judge. See Tenn.
      Comp. R. & Regs. 0800-02-22-.0l(l)(b).

   3. Serve a copy of the Request for Appeal upon the opposing party.

   4. The parties, having the responsibility of ensuring a complete record on appeal, may
      request from the Court Clerk the audio recording of the hearing for the purpose of having
      a transcript prepared by a licensed court reporter and filing it with the Court Clerk within
      fifteen (15) days after filing the request for appeal. See Tenn. Comp. R. & Regs. 0800-02-
      22-.01(4). Alternatively, the parties may file a statement of the evidence. The statement
      of the evidence must be approved by the Judge before the record is submitted to the Clerk
      of the Appeals Board



                                                5
5. After the Workers' Compensation Judge approves the record and the Court Clerk
   transmits it to the Workers' Compensation Appeals Board, the appeal will be docketed
   and assigned to an Appeal's Board Judge for Review. At that time, a docketing notice
   shall be sent to the parties. Thereafter, the parties have fifteen (15) calendar days to
   submit briefs to the Appeals Board for consideration. See Tenn. Comp. R. & Regs. 0800-
   02-22-.02(3).




                                          6
                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was sent to the following
 recipients by the following methods of service on this the ~d."~ay ofMay, 2015.


Name                  Certified   First   Via    Fax       Via     Email Address
                      Mail        Class   Fax    Number    Email
                                  Mail
Deborah Little                                              X      Littlechic54@hotmail.com
Benjamin                          X                                9485 Sparta Hwy.
Underwood, owner                                                   Crossville, TN 38572-8278




                                             Jane Salem
                                             Deputy Clerk
                                             Court of Workers' Compensation Claims
                                             WC.CourtClerk@tn.gov




                                                7